Case 5:19-cv-07446-EJD Document 42 Filed 06/08/20 Page 1 S 89 -cv-o444L (esa)

Avexanoen Green)
FPCAMP Sheridan,” 175% -!I(
P.0. Bor boon

Sheridan, Ox 97673

 

Del: rill
fe P » &

“THE Honorable Edpaen 3. Davis > 4 z

; ue Oh ie sy 7 &
Unite States Digteut Sundae Meg tee Uy 2’
Wwited States Distr ict C our ny oO oy hig, “@ <p
Northern Dietpet oF Ca Moris Say e200, g
2ge 6. Jt Street * By eee
Sar Dose CA

Re: Letter Feply ty Tawstah’ Opjosiian for Stay

Bruce Veer v, Symnetere lags “ne. +» 14 -cv -0744b (ESD)

Dear Judge Davila,

VWhe underlying DaLandant / Movart Alevander 6R<iw th Tas
CASE , peocesdurg re S@ | C* Movant "\ pespect uly éubmits ths
Letter ea ply Xo Mant hs Opprailisn Raspomsg to thé pencin
MoTien in Stag. T's ply 1S ap dsactled Ind) Qood Facts ANG Undsek
Ane penalties a, PER Yury Pursuant Yo 28 USL. = )F4b, MKinely
heca py Nn Movant's Apology For (W@ anXwien Cards hawd-iwei Hen ;
Reply, --- ao Xhe Bunsau of Prigovds C*aop’) curreest Covid- 19 yeus

LocK-2oum J ARAN TINE does pot plow PMG ACCES un4atsoever ts
be typenoertel

PRELimiNARY STATEMeAT

The Movant eespecttull, observes Yagt lrecause of tls deuse tating
Covid-\G yiRus The ewliRe United Stiles is essential ‘stayed’ bred

ald w asey ance, Morsover, even Before the Pawdenitc pron pt ed
lock dows awd vARiois Mdttisoal ecstelctions Vionwide avd io BOP
Case 5:19-cv-07446-EJD Document 42 Filed 06/08/20 Page 2 of 8
Leéller RePLy

Motion To STAY
PAGE Z@

Facilities, the Movant lacked access te dotumedte awk e-mails
Anel pre crtislly Needed IN ddcod , The Movant and Plawtif/
Communicated etlansivel, over Slack , Text message , And Emnil
A\L of nase mediums contain cecticall, Ralevant and pm terra
Whormation / evidence for Tas laasuiy | and Movant has access
We Nove of it Feom Person,

ARGUMENT
A. Tes\udize To Movant Ie A Stay Is Dend,

Tarice Yo A "Conyen) iewtly - Timed attespt 4s stay fhe CASE tls
Kenly Follows Movant's ye FAM | Weeks - long alte mpt to prcpare A denft
RaSPonse do Plast illite nde ia) complast. Efforts tp compete ts dra} We Ré
reugtrated both by the general Cop ditions 4 | paren ane Yhe specif ies
of, the Copit-14 pavdemre , Wweh lave ecctereltct Movant aaess te
\egal MiveRLAL ane \ e4 al Qui Aance Fak More Than th< Plainty peppesents,
Moreover, veo | Movant submitted p QEWER< Rusaze it would be
acverdy, Vac wig hecause 4 CAN NOt peoperly enya 4¢ iw the biSsoveRG

Rovess wwe Lack tha ALAS lo Thoneantds ekctromnialle shred messaaes

4 ape maveRial lo Whe Cahenss of tus case.  Movanit Green canwot

Nec4ass Ke iRi<enet ) cannot ACLESS past €-mAtls text M495 MSGS Pwo I
en te To-and~ PRom tha “‘Pavrtil) mes eae cAnwet compel ANG OnE a\s¢
\o REN~eO Ade produce Xuucse MES54045. Ks A Rese, b+ | Movanst bes
Nowe of the eaguiked whem a to pelih We False assertions in
na PWMerits compat, “Srreat, Yee [oo iudivrducls who tok ovse
Some manage meat tugtions Temperarsly abter Movout's incaie cepa tio |
Cas woes loc, Pravichs Ne hong ee Remand «tv he SOT ENG, todat , €vEw yi
Aah were , Movact Ing 0 means te compel anyone to Pavizw And PPrduce
Monsawls 4 Massages. hare \6 Simply ho one Abk , Nor (05 Mag 4,
assist Movies} Wik ne eollactisn pd Ra\en 4) Nhe electronic
is foe maTiow Relevant *o Movants< Ca hanse of Mus CASE,
icttce Rem Vase 5:19-cv-07446-EJD Document 42 Filed 06/08/20 Page 3 of 8

MeétTiod “vo QwY
TAGE 3

1. Discovery Based Electaonic Data Will Suctaw Movsats Derease.

De par icular , Ye pated letleonic Messages L woud unavailable avd
wracessible Ae the. Movant will demoncleats Wut Xie R4As0 Vo AG Pee -
pes was ecrched bebicer the pat hes was lat Plan Tih sought he
ane * oh) A comrack Lo Wau AS obligations, h< Plarabh suddenly
Vett “he COMPANY wih No WARNE and ao cortedAdt -- pron Ising
invdediors Xv \we would Rup Ya Com DANG 0 She sient xt the
Movast was iwearcerbled, “the messaces Yherelore malle clear
tie Yue lade 4 4 conteacl was due ai 4. Plaiiif's ow
Rebusal Lo Sin A conteact and Accapl i's oblcatons + and Phar ff i
\eurs \o propose mo rVrerwwting ) Roe ever suggest edits ty the
enisvenct he Re hused lo SGn, Tr shor, Ane messages will dipectly
ComtRa act Warthils acsestions ino Ine Complarit , Abs are hus
Mecessney FoR the deberse of Ys CASE.

2, Couid- 14 Lockdows Resteictions.

Fur Compounding Movarct'< ina bility Av pra Pare defense ape he
msrtercrions \pposet oy, The pandemic, Wr eranple as noted super, there
iS absolurala No pecess Se Yha Library Supsvor'ter. Wirth see Ye Whe
eXhen recteiclions at Sheesdan Cam> ) the BoP off veiads ’ atalemensts aRé
Sy WnAccURATS At oe Takcd out of, context, Upow Rac ewing Whe

Opposition Yo Nhe Meétion te Stay ) and paling RoR\s Ped eazn clan ms
Yo Pant fs Counsa -- Movavt jlee an elacteonz Reagtuas t 4, lak
mim adiataly, requecting Accass bo he Libpney ~ Wet reguest AS
Yolay 5/80, lus pot been Rasponded 4. the libeeen is shi
closed | except Lon evbeemcly Vinited acess For A Faw minuhes 4
couple Of hinas pez week, the bles ation t Dan “oper lbeacy
fog hy pat Mon Yh s 6 based on Access Foe -minibes ata Hime,
only Lo prick BoP~hased Aka artloe to coPhy dou ments, Recording de
Nhe, Libpaes inmte clerk, \ne shaved et ) he Knows nothing bos
MoRE ACLESS \ >» bas boss has beso otk fon werks 5, ond 3) ue doce pot
Vino ween Xhe boss wll 2Xuress » Sa Sum Ye Novae has
Let¥<e REépst 5:19-cv-07446-EJD Document 42 Filed 06/08/20 Page 4 of 8

Nlotiod To STAY
Pace 4

No means by wizh ve compel tne BOP Yo chanaz Yhew lovit- 19

Restaicticns ) nor to get more Lbeary Awess --- And Hut A094
FurYoee \itenvion havnt Ye sta, Could Result 1» Some PRM

of, Bor aetaliation .

2) No Athoeney , dor Legh Calls.

Recordunt, to Whe BoP spokepersod , Ant Aheve Website 4 the
Bop Was been mene Under-staji<d FoR sevsenl Gsabs -- -
ent belore Mts Covd-\4 viral niall mare , Ads ‘orably cUzr
pt Full stremath , requests For Atoence calls take weeks , 3 pt
over a moth , he process. And Wee, Art wot a lidat < arawt ;
Morév ver, reethar, (4 wadelues Qeguine av “Janinert Love

date” Cand} pd expla wi om For uy (moenttorze) €-mail 15 not

aulpwient ; prtfor Use m aitores Req ular phone cals. Zoen at

ull- Calf mod unsteesset Khe BoP criteria and protocols Lor #t-

enih talls \s sub ectwe pnd ye --- And now wert Covd-1G

Robles Ane BOP Yas exse shiny eeminated Any Noh~ Emerge lea
tr\\o. Cons uer\ly : Moor Griew® is Unable +o ah Rone, is Lees
lead counsel mr Xs Wing,

B, No Preyudics To Pucusd Teh, tw G posting Stay.

To codteasy So Ye peeyidue Movant wi\ su lyer aitewpting to ger All
Ane AsecoveRn Aud Waving Ne Seber? wis case under the crerent conditions ,
Paurdilhy will super ve Ltk, To No pre\ydice From & STAY. The
Radha} vortte2 Ugnes “Xo heing tas action ) Bene having SAT OS The

alone? claims FoR UZARS ~-- Canwor WD od credibly Chan UR AE DEy,

Any avlea se oe pareoval deteriors lion of MEMO Res oF inherit Vion ths the
Comune, mons would be Vert, Miwant nee nenes -| Oelay . Tusth cemore,
Ane ‘memories’ prt ‘nb oema tion! eclavant Yo “las (asi Oe Ketd RécoRtede
witin dle ddcovery based acctronic Messages {We Movant <44Xs , Foe
AN rw Sé2.
Case 5:19-cv-07446-EJD Document 42 Filed 06/08/20 Page 5 of 8
Leer Peery 7

N\sTiow To STAY
PAGE &

R&stronally rind conmstRary to Faust {t's ASSER hong 1D

peeing the
Shay ; \ws day i betnang aut 6 wat atterhevable bo - tong |

BS
Rove Lats wenpis XX e<solution, Wa pact Plawt tp €% ancted é

Arence of coe ploener aptee mdother othe past years. Each of
bse Reeves wottially behaved hal the Plawt. fy WAS GARVEST
Abool seNlemenst, amd Yuet a esoluchion conld he achieved, Yet
niter commdless hours on the phone with ‘he “Plast nnd Counsel ,
with Yreir constew Ny Chana n4 \ UdReasonaBle , Ant escalet sig

dinmlis --- No PRoaress Was Mace , Pre Gach AToena to there
From Fuerte dscussions,

Tadzee , by waiting rmenely Xured wars AFT! wilting We sob ab
Symmetey Laeg +e Bile Vis sucl ) PawsTif CAMP

ered vble chanin Ant,
Real pPREnndicg OEE Pr ec eb gamer moarths sey PAKCEM tc Ao
wre. Movant vs incarceerled . Movrast ecpaAledls, ed fe Contact
qe Placer} directly a\\er wa Left Aha to,

any in oecee fo Résolur
drémance mens ) \ouct Plast Used spent with Movant
nee AN nerve, Ws eejiultee Movaust to Teedlessl wast, he

nud Duele \moyeRs id mo Worst aflort Lo Resolve Phat iff's
ERRATIC and unremstic demandes, Wherevdor , a

p a dhese AToRmegs
Cowcludes Theat cortinved negavation would he FRubtless.
a .

We Movant ec ult, costerdrs that Hhe balance ui Tes
Weds ind Favor

O\pAAS Ing A StRU, Modanit mind Paast hy Boekel
Soncther is\oema

oR A FEW Months i 2012, ave re Sy mmates Labs
\ztasen 2e1S avd 2olb. “hey have wot s oan) (wo Mnout Law 4es SINCL

2olb, Gwar thst nearly Four yenes have Mecrdy alapsed muy Fuather
N\e42d loos of Memomes on CAcoRes is mums x6 compared with the
Sé pears 1 Movant's iwablity 4, necess Relevant marervils to
pReparty \itkgate Wns 6454. Once Riaséc , Movant card accass 4
computer with pat <-mails use The iteRoet ; Dele with rekvaot paclies ;
Case 5:19-cv-07446-EJD Document 42 Filed 06/08/20 Page 6 of 8
Lelke 2ei¥ 9

N\eTio.) To STAY
PAbE

Apr meet wih counsel. “Faetheemone, wy behooves Uns Wonoea ale

Coues avd Swe American Sustiez system to make A jullg IWleRméed
decision based od Khe matecesl Facts Awd surdcave pelevAwt to

Ais c05¢ --- jacts pod eutence Auwilebl only altar Movewt 1s
Soon) REYASCE From PASE ; ard Avis Le ‘pRoduce the clacteonsie
massanes. orthe wleredts of \uctice , Movant pepect bully Peitepples
ne eequest FoR & stay Is This case until fekased. FRom ppisos),
Tis will be Wo ate Wiad Tebeuart 2o2t) aod iw rAct MAG
beg epeléer Que Ve wmplemanota lion of} tthe First Step Mt Ans 2
nceclees\ed Releases be home - Conlwem cor under the Recesst
CARES Ack, avd U.S. NMowt, Sewersl BAPE 's m emopandums

Vo The BOP.

“Lespect pty Shi Wee
Ay A

Nexrnider Gece

ce: NUS, A-D.CaA
A\cpmeortr baexCase 5:19-cv-07446-EJD Document 42
VARS S-\WA
ER Site. eS

{0 by 000 &
Shee dan OF AXEF oO *
| a DY eS
& . © se
Ss S gee
ae”
¥ on ercable Sedge Davila
Deve States Orsteics eek
eo FAT
Sen 325 \ CA 4 5 \\ 4S

— —
mee,

ee eo — eae ee a

- ne et re ee

eae

a ee

Suitland PROC 97218 -—__

FRI nS. JUN 2020 PX

eT, eT Rg OO lO a

Pag en a ae
a, —_ ———

<A

LOOVETE

Filed 06/08/20 Page 7of8 { Lez

 

bial aba ttt etd!
Case 5:19-cv-07446-EJD Document 42 Filed 06/08/20 Page 8 of 8

 

Fee “AL CGE ORS] PON
P.O. B)
SHERIDAN, GR, sit JOG)

Dil Olrws, 20 pe
"SPECIAL at IL"
The enclosed lette vas processed
special maili = pracecures {or
i 3 to you. T 2 leHer has been
Menad nor iscrected, a

   

fur oy information wr clarification. If
| ier encloses ¢ wrespondence for
forwarding to another ideressee, please
rfurn tne enclosec to tha above
dudress,

 
